DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action responds to Applicants’ “AMENDMENT” filed on January 29, 2021 (“Amendment”), which responds to the Non-Final Office Action of October 30, 2020 (“NFOA”). With respect to the Amendment’s attachments, the Amendments to the Specification have been accepted and entered, leading to the withdrawal of the objections to the Specification made in the NFOA. However, yet again, still numerous objections to the Specification remain that Applicants somehow for whatever reason have still not fixed, aside from the issue involving the “short positions” objection addressed in the Amendment (which has been withdrawn). Since Applicants have not raised any arguments as to why these other objections (totaling at least eight objections) should be withdrawn, they should be corrected.
Status of Claims
In the Amendment, claims 15-16, 22, 25-26 & 29 have been currently amended, claims 17-19, 23-24, 27-28 & 30-31 have been previously presented, and claims 1-14 have been previously cancelled. As a result, the 35 U.S.C. 112(b) rejection of claims 15-31 made in the FOA has been withdrawn, yet new 35 U.S.C. 112(b) rejections arise, as can be seen below. Thus, claims 15-31 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Specification
The disclosure is still objected to
On page 8, line 26, “behavior pattern” should be “behavior patterns”.
On page 9, lines 10-11, “behavior pattern” should be “behavior patterns”.
On page 10, line 1, “conclusion of trade transaction” should be “conclusion of a trade transaction”.
On page 11, line 20, “instruments and time period” should be “instruments and the time period”.
On page 17, lines 15-16, “data related to account to the account holder” is confusingly worded and should be, e.g., “data related to the account of the account holder”.
On page 20, line 1, “Platform 70 that provides” should be “Platform 70 provides” (remove the “that” in between “70” and “provides”).
On page 24, line 20, “Exchanges clearing house” should be “Exchange’s clearing house”.
On page 25, line 29, “conclusion of trade” should be “conclusion of a trade”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 15, the limitation “and is coupled to a plurality of computing systems of buyer and seller market participants” in the preamble is indefinite because it is unclear what exactly is “coupled to a plurality of computing systems of buyer and seller market participants”: wherein the X is coupled to a plurality of computing systems of buyer and seller market participants”, where X is one of the above-described components. However, the Examiner will interpret “the computer system” as being coupled to the plurality of computing systems of buyer and seller market participants.
Also for claim 15, the limitation “among the computing systems of buyer and seller market participants” should be “among the plurality of computing systems of buyer and seller market participants” for clarity, consistency, and compliance with the rules of antecedent basis.
Further for claim 15, “the method comprises:” should be “the method comprising:”.
Additionally for claim 15, the limitation “wherein the storage mediums store and update” (in the paragraph beginning “establishing…”) should be “wherein the plurality of storage mediums store and update” for clarity, consistency, and antecedent basis compliance.
Finally for claim 15, the limitation “the systems of buyer and seller market participants” (in the paragraph beginning “conducting…”) should be “the plurality of computing systems of buyer and seller market participants for consistency, clarity, and compliance with the rules of antecedent basis.
As to claim 25, the limitation “that participate the” in the paragraph beginning “a plurality of computing systems…” should be “that participate in the”.
Also for claim 25, the limitation “the computing systems of buyer and seller market participants” (recited twice in the paragraph beginning “a server coupled…”) should be “the plurality of the computing systems of buyer and seller market participants” for clarity, consistency, and compliance with the rules of antecedent basis.
Further for claim 25, the limitation “the computing systems of buyer and seller market participants” (in the paragraph beginning “conducting trades of contracts…”) should be “the plurality of the computing systems of buyer and seller market participants” for clarity, consistency, and compliance with the rules of antecedent basis.
The dependent claims of those mentioned above are also rejected by virtue of depending on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for facilitating trading of contracts for digital currency in an organized market environment, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as establishing participants accounts in a registry which is maintained by a clearing entity, conducting trades of contracts for the digital currency between buyer and seller market participants through parallel communication channels, and crediting and debiting a quantity of the digital currency from the participants accounts, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: In the instant case, claim 15 (a “method for facilitating trading of contracts for digital currency in an organized market environment, wherein a comput[ing entity] is coupled to a physical or electronic registry stored in a secure physical repository and is coupled to a plurality of…buyer and seller market participants through a cloud communication to perform the trading of the contracts among the…buyer and seller market participants, and wherein the comput[ing entity] includes at least one process[ing entity] to perform the trading of contracts through parallel communication channels of a communication [entity] which enables the comput[ing entity] to receive volumes of data at essentially the same time from the plurality of…buyer and seller market participants through the cloud communication”) is directed to a process. The limitations of “establishing, via the comput[ing entity], participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registry, wherein the physical repository requires security features for access and is not publicly accessible, wherein the physical or electronic registry includes a plurality of storage mediums dedicated to electronic accounts, wherein the storage mediums store and update an amount of digital currency of the electronic accounts, and wherein the physical or electronic registry is accessible only by the comput[ing entity] when stored in the physical repository; conducting, via the comput[ing entity], trades of contracts for the digital currency between the…buyer and seller market participants through the parallel communication channels at essentially the same time; and crediting and debiting, via the comput[ing entity], a quantity of the digital currency from the participant accounts and…recording such transactions in the physical or electronic registry” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as establishing participants accounts in a registry which is maintained by a clearing entity, conducting trades of contracts for the digital currency between buyer and seller market participants through parallel communication channels, and crediting and debiting a quantity of the digital currency from the participants accounts, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer system including at least one processor, interacting with a physical or electronic registry including a plurality of storage mediums dedicated to electronic accounts, the physical or electronic registry stored in a secure physical repository, a plurality of computing systems of buyer and seller market participants, a cloud communication, parallel communication channels of a communication hardware, and a registry (as well as contracts for digital currency, an organized market environment, volumes of data, participant accounts, a clearing entity (if software or a company/organization), digital currency, security features, an amount of digital currency, trades of contracts for the digital currency, and a quantity of the digital currency from the participant accounts, all merely comprising abstract information, abstract static and/or programmable data, abstract software code, and/or executable instructions), nothing in the claim precludes the steps recited in claim 15 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 15 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the computer system including the at least one processor, interacting with the physical or electronic registry including the plurality of storage mediums dedicated to electronic accounts, the secure, physical repository, the plurality of computing systems of buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry, to perform all the steps. A plain reading of FIG. 3 as well as its associated descriptions in pages 15-17 of Applicant’s Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., page 15, line 31 to page 17, line 6 (mentioning “processor 110” and also a “general purpose system” and “general computing systems”); page 26, lines 29-30 (mentioning “general-purpose computer”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The computer system including the at least one processor, the physical or electronic registry including the plurality of storage mediums dedicated to electronic accounts, the secure, physical repository, the plurality of computing systems of buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry are also recited at a high-level of generality, e.g., as one of generic systems, processors, registries, storage mediums, repositories, communications, communication channels and (communication) hardware performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 15 is directed to an abstract idea. 
In addition to the computer system including the at least one processor, the physical or electronic registry including the plurality of storage mediums dedicated to electronic accounts, the secure, physical repository, the plurality of computing systems of buyer and seller market participants, the cloud communication, the parallel communication channels of the communication hardware, and the registry of claim 15, independent claim 25 also contains the generic computing components of a computer-based system, a physical repository, a server, and a secure registry.
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer system including the at least one processor (claim 15), the physical or electronic registry including the plurality of storage mediums dedicated to electronic accounts (claims 15 & 25), the secure, physical repository (claim 15), the plurality of computing systems of buyer and seller market participants (claims 15 & 25), the registry (claim 15), the cloud communication (claims 15 & 25) the parallel communication channels of or provided by the communication hardware (claims 15 & 25), the computer-based system (claim 25), the physical repository (claim 25), the server (claim 25) and the secure registry (claim 25), recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional element(s) of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 15 is not patent eligible, nor is independent claim 25 based on similar reasoning and rationale.
Dependent claims 16-24 & 26-31, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 16 & 26, the limitations of “The method of claim 15, wherein the contracts are traded through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 16), and “The system of claim 25 wherein the trades of contracts and crediting and debiting of digital currency occurs through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 26), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe how the contracts are traded (e.g. through the cloud or cloud communications on an exchange platform associated with a computer network) and also describes the additional generic computing components of the exchange platform, the computer network and the cloud utilized in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 17 & 27, the limitations of “The method of claim 16, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 17), and “The system of claim 26, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 27), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the approved party (and how it has a digital currency registry account established with the clearing entity) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 18 & 28, the limitations of “The method of claim 15, wherein the physical registry comprises a plurality of physical portable electronic devices including the storage mediums, and wherein the method which further comprises providing physical delivery of the physical portable electronic devices that include quantities of the digital currency therein to buyers when the contract is exercised” (claim 18), and “The system of claim 25 wherein the physical registry comprises a plurality of physical portable electronic devices including the storage mediums, and the physical portable electronic devices include quantities of the digital currency and are delivered to buyers when the contract is exercised” (claim 28), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe the additional generic computing component of a plurality of physical portable electronic devices including the storage mediums and also describe further steps performed (e.g., a providing step and a delivered step) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 19 & 21, the limitations of “The method of claim 15, wherein the clearing entity has the sole ability for account management, recordation and monitoring of the registry” (claim 19), and “The method of claim 15, wherein the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution” (claim 21), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the clearing entity (and its abilities and how it authenticates) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 20 & 31, the limitations of “The method of claim 19, wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 20), and “The system of claim 25 wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 31), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the buyer and seller market participants in a method for facilitating trading of contracts for digital currency in an organized market environment. 
In claims 22-24 & 29-30, the limitations of “The method of claim 18, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the physical repository includes a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 22), “The method of claim 18, wherein the physical portable electronic devices include sufficient built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 23), “The method of claim 15, wherein the physical or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device” (claim 24), “The system of claim 28, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the physical repository includes a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 29), and “The system of claim 28, wherein the physical portable electronic devices include sufficient built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 30), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the physical portable electronic devices (as constituting generic computing components such as USB flash drives, portable drives, external hard drives, safes, storage chambers, storage lockers, files, drawers, etc.) in a method for facilitating trading of contracts for digital currency in an organized market environment. 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 15-31 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yau et al., U.S. Pat. Pub. 2016/0261411 A1 (“Yau”) in view of Laurie et al., U.S. Pat. Pub. 2008/0133940 A1 (“Laurie”) and further in view of Longobardi et al., U.S. Pat. Pub. 2013/0061298 A1 (“Longobardi”).
As to claim 15, Yau teaches, suggests and discloses a: 
“method for facilitating trading of contracts for digital currency in an organized market environment wherein a computer system” (see, e.g., Yau, Abstract (a “method and system of authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor authentication”); paras. [0472] (“The new NASDAQ private share trading market is a system which runs across the public internet and so is vulnerable to hackers who may seek to impersonate a real user”); [0475] (“The blockchain is a ledger of all of a digital currency's transactions and is viewed as BITCOIN's main technological innovation. The technology is evolving beyond the digital currency, though, to applications like title databases and data verification systems”) (hence, a method for facilitating trading of contracts for digital currency in an organized market environment wherein the trading of contracts for digital currency is performed by a computer system)). 
“is coupled to a physical or electronic registry stored in a secure physical repository” (see, e.g., Yau, paras. [0463] (“The block chain can be used not just for implementing cryptocurrencies but also for creating secure, distributed transaction ledgers for other kinds of transactions in addition to cryptocurrency transactions. For example, certain developing nations are investigating creating land rights registries and other kinds of legal registry [physical or electronic registry] using the block chain.”); [0473]-[0477] (example of a “Land Title Registry” used with “blockchain technology” and “digital currency” or electronic registry); Abstract, paras. [0002]-[0003], [0005]-[0009], [0011]-[0013], [0016], [0019], [0022], [0023], [0026], [0027], and generally [0028]-[0088] (describing secure physical repositories or portable electronic device/mobile device with a “high level of security” from [0005])).
“and is coupled to a plurality of computing systems of buyer and seller market participants through a cloud communication to perform the trading of the contracts among the computing systems of buyer and seller market participants” (see, e.g., Yau, paras. [0101], [0122], [0189], [0389], [0392], [0479], [0471]-[0472], [0479], [0445] (discussing computing systems of sellers/resellers, buyers and participants accounts); [0023], [0170], [0179], [0265], [0284], [0358], [0395], [0399], [0418], [0437], [0442], claims 2, 11 & 21 (discussing “cloud storage”, “cloud base[d] storage dervice”, “cloud service[s] such as DropBox”, “cloud storage server”, “back up to the cloud”, “remote cloud storage”, “sync the blob to the cloud” and “remote cloud storage location” all undeniably disclosing cloud communication).
“and wherein the computer system includes at least one processor to perform the trading of contracts…” (see, e.g., Yau, FIG. 12, para. [0489] (“processor 1204” in FIG. 12)) “the method comprises:” 
“establishing, via the computer system, participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registry…wherein the physical or electronic registry includes a plurality of storage mediums dedicated to electronic accounts, wherein the storage mediums store and update an amount of digital currency of the electronic accounts…”. See, e.g., Yau, paras.:
“participant accounts in a registry which is maintained by a clearing entity”: [0101] (“The user can choose different password for different accounts [participants accounts] without the fear or inconvenience of forgotten passwords”); [0236], [0247] (“mail account” as being linked to an activated and authenticated user account or participant account); [0392] (“Moreover, products such as TREZOR typically are single-purpose devices, i.e. they are not readily provisionable with additional credentials for non-BITCOIN uses such as online banking or email account [participant accounts]”); [0484] (“Smart contracts are programs that encode certain conditions and outcomes. When a transaction between 2 parties occurs, the program can verify if the product/service has been sent by the supplier [e.g., clearing entity]. Only after verification is the sum transmitted to the suppliers account [participants account maintained by the clearing entity].”); [0485] (“Companies like Empowered Law use the public distributed ledger of transactions that makes up the block chain to provide multi-signature account [participant accounts] services for asset protection, estate planning, dispute resolution, leasing and corporate governance.”); [0471] (“Banks and exchanges see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties. New post-financial crisis rules have forced more over-the-counter derivatives to be processed through centralised clearing houses [clearing entity]. That has increased demand for collateral to be sent around the financial system rapidly [via participant accounts maintained by the clearing houses/entities] in order to be used as insurance for cleared derivatives trades.”); [0472] (“The new NASDAQ private share trading market is a system which runs across the public internet and so is vulnerable to hackers who may seek to impersonate a real user. Although the blockchain itself is secure, a user name and password is still needed to access the NASDAQ system. The system disclosed herein uses a decentralised security architecture which fits very well with the decentralized architecture of the blockchain, needing no central security server. It could provide a very convenient and secure two factor authentication system to ensure that users who log in and use the NASDAQ system are indeed who they say they are [user name and passwords for participants accounts that are maintained by a clearing entity or clearing house as described above]”). 
“wherein digital currency in a seller’s account is supported by the physical or electronic registry…wherein the physical or electronic registry includes a plurality of storage mediums dedicated to electronic accounts, wherein the storage mediums store and update an amount of digital currency stored of the electronic accounts”: Abstract, paras. [0489] (“Computer system 1200 also includes a main memory 1206 [plurality of storage mediums dedicated to electronic accounts], such as a random access memory (RAM) or other dynamic storage device, coupled to bus 1202 for storing information and instructions to be executed by processor 1204. Main memory 1206 also may be used for storing temporary variables or other intermediate information [e.g., amount of digital currency] during execution of instructions to be executed by processor 1204.”); [0492] (“Such instructions may be read into main memory 1206 from another storage medium, such as storage device 1210 [storage mediums].”); [0493] (defining “storage media” or storage mediums); [0418] (“As seen in FIG. 11, elements of the system are programmed to store keys and secrets [e.g., amount of digital currency] in different locations in non-volatile storage such as electronic digital computer memory”); [0420] (“In an embodiment, an encrypted cryptocurrency wallet 1112 [including amount of digital currency] is stored in memory of the mobile computing device 1106 [storage mediums] under control of the mobile phone app 1108”); [0404] (“A token card device 1102 comprising memory programmed to store a secret value 1104 [e.g., storage mediums storing amount of digital currency]”); [0448] (“Merchant instructs the POS computer 1130 to charge the user a particular amount denominated in cryptocurrency [amount of digital currency that can be stored] for a particular product or service”); [0451] (“app 1109 displays: … Amount [amount of digital currency that is stored, as above]”).
“conducting, via the computer system, trades of contracts for the digital currency between the systems of buyer and seller market participants...; and”. See, e.g., Yau, para. [0389] (“Cryptocurrencies such as BITCOIN are now widely used for commercial transactions, especially in the online setting. User authorization keys for cryptocurrencies such as BITCOIN typically are stored in a wallet, which is a digital file that stores private signing keys so that they can be used to authorize a transaction with a [buyer and] seller [market participants]”); [0469] (“Nasdaq has said it would use blockchain technology from US start-up Chain to underpin its new private share-trading market [conducting trades of contracts for the digital currencies between buyer and seller market participants]… The new NASDAQ private share trading market is a system which runs across the public internet [same]”); [0471] (“Banks and exchanges see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties. New post-financial crisis rules have forced more over-the-counter derivatives to be processed through centralised clearing houses. That has increased demand for collateral to be sent around the financial system rapidly in order to be used as insurance for cleared derivatives trades [conducting trades of contracts for the digital currencies between buyer and seller market participants]”); [0483]-[0486] (discussing “smart contracts” and thus conducting trades of contracts for digital currencies between buyer and seller market participants).
“crediting and debiting, via the computer system, a quantity of the digital currency from the participant accounts and electronically recording such transactions in the physical or electronic registry”. See, e.g., Yau, paras. [0474] (“Honduras, one of the poorest countries in the Americas, has agreed to use a Texas-based company to build a permanent and secure land title record system using the underlying technology behind bitcoin [crediting and debiting a quantity of digital currency from the participant accounts and electronically recording such transactions in the registry]”); [0479] (“The existence of a ledger recording the ownership and origin of the jewels will make them far harder to sell on without recutting to obscure their identifying features or serial code [crediting and debiting a quantity of digital currency from the participant accounts and electronically recording such transactions in the registry]”); [0480] (“Everledger's ledger is built on the blockchain--the same decentralised record book that underpins BITCOIN. It means there's no one centralised server running things--instead, data is distributed across the network. Everledger uses the blockchain as its basis because of its immutability. When a bitcoin transaction is written into the blockchain it cannot be altered; similarly, it is impossible to change an entry on Everledger's ledger once it has been written. This permanence is vital in tackling fraud, meaning the ledger cannot be amended later to disguise criminal activity. (Paper certificates for diamonds certifying provenance do already exist, but there's nothing like Everledger's ledger, which is continually updateable and accessible from anywhere in the world.) [crediting and debiting, via the computer system, a quantity of the digital currency from the participant accounts and electronically recording such transactions in the physical or electronic registry]”). 
However, Yau does not specifically or expressly disclose “wherein the physical repository requires security features for access and is not publicly accessible”, “wherein the physical or electronic registry is accessible only by the computer system when stored in the physical repository” as well as (in the preamble) “through parallel communication channels of a communication hardware which enables the computer system to receive volumes of data at essentially the same time from the plurality of computing systems of buyer and seller market participants through the cloud communication”, and conducting, via the computer system, trades of contracts for the digital currency between the systems of buyer and seller market participants “through the parallel communication channels at essentially the same time” of claim 15.
Laurie partially cures this deficiency because Laurie teaches, suggests and discloses “wherein the physical repository requires security features for access and is not publicly accessible” and “wherein the physical or electronic registry is accessible only by the computer system when stored in the physical repository” as recited by claim 15. See, e.g., Laurie, paras. [0190] (“Contrary to a system that is based on a centralized electronic vault where all TRs [transferable records] are stored, the TRM [transferable record manager] 10 does NOT store the actual TRs in the Registry but in any number of TR Repositories [physical repository] accessible through their respective Secure Storage Managers. Only data pertaining to the ownership history of a TR is stored as TR Registry Records in the TRM 10.”); [0162], [0167] (“The "portal" 400 represents either a user-accessible application or a backend system-to-system capability for interacting with the TRM 10.”) ;[0183] (“Condition 3: The TR that is being presented for certification is stored at the same location that is accessible through the Secure Storage Manager that is recorded by the TR Registry.”); [0167] (“Access to the Registry 100 and the Secure Storage Manager 200 uses secure communications (SSL, Secure Sockets Layer) over the Internet. In a typical scenario, the parties operating the Registry 100 (i.e. the Registrar) or the Secure Storage Manager 200 (i.e. the Custodian) deploy a portal application 400 to securely control access to the TRM 10 and to integrate it with other business applications.”); [0200] (“The TRM 10 ensures that only the secured party or the designated custodian has access to maintain The Authoritative Copy using the TR Chain of Ownership and the secured party's or Custodian's Transfer Control Key, Transfer Control Certificate, and access control certificate.”); [0226]-[0232] (describing secure TRM environment so that TR registry records are not publicly accessible but only accessible when stored securely in the TR Repository); [0299] (describing the TR Repository is physical because it is at a physical location). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yau’s disclosure of most of a method for facilitating trading of contracts for digital currency in an organized market environment with Laurie’s disclosure of “wherein the physical repository requires security features for access and is not publicly accessible” and “wherein the physical or electronic registry is accessible only by the computer system when stored in the physical repository” in order to teach, suggest and disclose most of the limitations recited by claim 15. The motivation to combine Yau and Laurie would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of secure physical repositories in the known method for facilitating trading of contracts for digital currency in an organized market environment) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Yau and Laurie would be particularly advantageous in integrating a “method and system of authenticating a computer resource such as an application or data” for trading digital currencies (Yau, Abstract) with a method and “system for securely vaulting, auditing, controlling…electronic transferable records…[using] at least one registry” (Laurie, Abstract) to ultimately teach, suggest and disclose most of the limitations of claim 15.
However, Yau in view of Laurie still does not specifically or expressly disclose (in the preamble) “through parallel communication channels of a communication hardware which enables the computer system to receive volumes of data at essentially the same time from the plurality of computing systems of buyer and seller market participants through the cloud communication”, and conducting, via the computer system, trades of contracts for the digital currency between the systems of buyer and seller market participants “through the parallel communication channels at essentially the same time” as recited by claim 15.
Longobardi cures this deficiency because Longobardi teaches, suggests and discloses the above-recited limitations of claim 15, namely, (in the preamble) “through parallel communication channels of a communication hardware which enables the computer system to receive volumes of data at essentially the same time from the plurality of computing systems of buyer and seller market participants through the cloud communication”, and conducting, via the computer system, trades of contracts for the digital currency between the systems of buyer and seller market participants “through the parallel communication channels at essentially the same time”. See, e.g., Longobardi, paras. [0002] (“The disclosure relates to a computer implemented method, data processing system, and computer program product for authenticating a network security password that has been segmented into a predetermined number of password segments and sent over a predetermined number of communication channels in parallel at a same time.”); [0025] (“In the depicted example, server 104 and server 106 connect to network 102, along with storage unit 108. Server 104 [e.g., computer system] may, for example, be an authentication server device that illustrative embodiments use to reconstruct a network security password from a plurality of password segments sent to the authentication server by a client device [e.g., plurality of computing systems of buyer and seller market participants] via a plurality of communication channels in parallel at a same time. Reconstructing a network security password means to place the network security password back into its original form using the plurality of password segments that were generated from the original network security password prior to transmission. In addition, server 106 [another alternative computer system, e.g., to have more than just two hosts] may, for example, be a target device that is protected by server 104 and includes protected resources, such as applications and/or confidential data. A protected resource is a resource not available for unrestricted public access. In other words, a password is required to access a protected resource on server 106. The application may, for example, be a medical services application associated with a medical institution and the confidential data may, for example, be a user's medical history. Further, server 104 and server 106 may each represent a plurality of servers [multiple parties within the computer system].”); [0045] (“An authentication server device [e.g., computer system] receives a plurality of password segments associated with a password from a client device [e.g., the plurality of computing systems of buyer and seller market participants] over a plurality of communication channels in parallel at a same time.”); [0046] (“The out-of-order password segments are then sent in parallel at a same time over multiple communication channels established between the sending client device [e.g., the plurality of computing systems of buyer and seller market participants] and the receiving authentication server device [e.g., the computer system].”); [0052], [0054] (similar disclosure for client device 302, authentication server device 304 and communication channels 310 which send/receive data “in parallel at a same time” and for example use “6 parallel communication channels 310 to be established between authentication server device 304 [plurality of computing systems of buyer and seller market participants] and client device 302 [computer system] for sending the required 6 password segments in parallel at a same time”); [0055] (example with different numbers of communication channels); [0085], [0098], claims 5 & 20 (same disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Yau’s and Laurie’s disclosure of most of a method for facilitating trading of contracts for digital currency in an organized market environment with Longobardi’s disclosure of “through parallel communication channels of a communication hardware which enables the computer system to receive volumes of data at essentially the same time from the plurality of computing systems of buyer and seller market participants through the cloud communication”, and conducting, via the computer system, trades of contracts for the digital currency between the systems of buyer and seller market participants “through the parallel communication channels at essentially the same time” in order to teach, suggest and disclose all of the limitations recited by claim 15. The motivation to combine Yau and Laurie with Longobardi would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of parallel communication channels to communicate transaction and account data at essentially the same time in the known method for facilitating trading of contracts for digital currency in an organized market environment) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Yau and Laurie with Longobardi would be particularly advantageous in integrating the above-disclosed methods and systems with methods and systems for transmitting data “over a predetermined number of communication channels in parallel at a same time” (Longobardi, para. [0002]) to ultimately teach, suggest and disclose all of the limitations recited by claim 15.
As to claim 25, Yau in view of Laurie and further in view of Longobardi also teaches, suggests and discloses all the limitations of claim 25 reciting a “computer-based system for facilitating trading of contracts for digital currency in an organized market environment, which comprises: a plurality of computing systems of buyer and seller market participants that participate the trading of contracts for digital currency; a server coupled to the computing systems of buyer and seller market participants through a cloud communication to perform the trading of the contracts among the computing systems of buyer and seller market participants; a communication hardware that provides parallel communication channels to enable the server to receive volumes of data at essentially the same time from the plurality of computing systems of buyer and seller market participants through the cloud communication; and a physical repository that requires security features for access and is not publicly accessible, wherein the physical repository houses a physical or electronic registry that includes a plurality of storage mediums dedicated to electronic accounts, wherein the storage mediums store and update an amount of digital currency of the electronic accounts, wherein the physical or electronic registry is accessible only by the server, and wherein the server is configured to perform: establishing participant accounts in a secure registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registry; conducting trades of contracts for the digital currency between the computing systems of buyer and seller market participants through the parallel communication channels at essentially the same time; authenticating storing of the storage mediums in the physical repository to assure that the digital currency is legitimate; and crediting and debiting a quantity of digital currency from the participant accounts and electronically recording such transactions in the physical or electronic registry.” See Yau, Laurie and Longobardi above for the nearly identical limitations in claim 15.
As to claims 16 & 26, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims 15 & 25 (as shown above), which claims 16 & 26 respectively depend from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims 16 & 26 reciting: “The method of claim 15, wherein the contracts are traded through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 16), and “The system of claim 25 wherein the trades of contracts and crediting and debiting of digital currency occurs through the cloud communication on an exchange platform associated with a computer network to an approved party who desires to acquire or sell a predefined quantity of the digital currency” (claim 26). See, e.g., Yau, paras. [0023]-[0027] (“Credentials may be stored either on the mobile device or, remotely, in the cloud. Cloud storage preferably has the following features: [0024] Protected credentials are always stored in the cloud and retrieved from the cloud before use [0025] Transparent local caching is possible but not meant as permanent storage--should be wiped after a specified time-out period [0026] If device or token is lost, credentials may be removed simply by removing the relevant files from the cloud storage service to avoid potential misuse [0027] Credential synchronisation is possible across devices for the same user, obviating the need for manual entry of the same credentials multiple times.”); (“CLOUD-BASED DATA STORAGE SERVICE”) [0170]-[0173] (“Hoverkey supports on-demand credential retrieval and synchronisation using a cloud base storage service. There are many possible implementations of a cloud service using a variety of protocols and indeed many already exist. At the minimum, a suitable service preferably supports the following functions: [0171] 1. Identifying a user with a unique identifier [0172] 2. Storage of arbitrary data on the server in an arbitrarily named file and directory [0173] 3. Retrieval of previously stored data”); [0179] (“In practice, Hoverkey can support popular cloud services such as DropBox or may provide its own bespoke service for Hoverkey users.”); [0276] (“Service saves the UserID, Policy and the encrypted password on the cloud storage server as AppID/DeviceID/credentials.dat.”); [0287], [0365] (“Service obtains the App's UserID, Policy and encrypted password by retrieving the file AppID/DeviceID/credentials.dat from the cloud storage, then requests a PIN from user if required by Policy”); [0395] (“Third, it is easy to back up to the cloud, whilst retaining a high level of security”); [0399] (“In one embodiment, the encrypted wallet is stored on a remote cloud storage location.”); [0420] (“Alternatively, the encrypted cryptocurrency wallet 1120 is stored in cloud storage at a location that is configured with the app 1108.”); [0441], [0446] (“The user can sync the blob to the cloud if required or useful.”); Meeker, Abstract (“A cash management system utilizes a cloud computing model wherein a cloud of one or more servers may be locally networked or may be geographically dispersed and accessed by the client device over the Internet. The client device is a cash management safe. More than one safe may be employed in a system. Metrics, control functions, and interactions normally handled by an autonomous safe are shunted directly to a cloud server on the network. Usage data, currency validations, coin validations, security entries, etc. are communicated to the cloud server. The cloud server(s), based on database information and software settings, can transmit configuration, updates and information to remote safes. The information transmitted may include user configuration, access rules, currency configuration, alert configuration, and software and firmware updates. The cloud server based cash management system allows the entire cash management of an enterprise to be provided as a service to that enterprise”). 
As to claims 17 & 27, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims 15 & 25 (as shown above), which claims 17 & 27 depend from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims 17 & 27 reciting: “The method of claim 16, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 17), and “The system of claim 26, wherein the approved party has a digital currency registry account established with the clearing entity” (claim 27). See, e.g., Yau, paras. [0484] (“Smart contracts are programs that encode certain conditions and outcomes. When a transaction between 2 parties occurs, the program can verify if the product/service has been sent by the supplier [e.g., clearing entity]. Only after verification is the sum transmitted to the suppliers account [the approved party has a digital currency registry account established with the clearing entity, e.g. supplier].”); [0485] (“Companies like Empowered Law [clearing entity] use the public distributed ledger of transactions that makes up the block chain to provide multi-signature account [digital currency registry account] services for asset protection, estate planning, dispute resolution, leasing and corporate governance.”); [0471] (“Banks and exchanges see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties. New post-financial crisis rules have forced more over-the-counter derivatives to be processed through centralised clearing houses [clearing entity]. That has increased demand for collateral to be sent around the financial system rapidly [via digital currency registry accounts established by the clearing houses/entities] in order to be used as insurance for cleared derivatives trades.”); [0472] (“The new NASDAQ private share trading market is a system which runs across the public internet and so is vulnerable to hackers who may seek to impersonate a real user. Although the blockchain itself is secure, a user name and password is still needed to access the NASDAQ system. The system disclosed herein uses a decentralised security architecture which fits very well with the decentralized architecture of the blockchain, needing no central security server. It could provide a very convenient and secure two factor authentication system to ensure that users who log in and use the NASDAQ system are indeed who they say they are [user name and passwords for the approved party that has a digital currency registry account established with the clearing entity, e.g. clearing houses/entities that also use the NASDAQ private share trading market system]”).  
As to claims 18 & 28, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims 15 & 25 (as shown above), which claims 18 & 28 depend from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims & 28 18 reciting: “The method of claim 15, wherein the physical registry comprises a plurality of physical portable electronic devices including the storage mediums, and wherein the method which further comprises providing physical delivery of the physical portable electronic devices that include quantities of the digital currency therein to buyers when the contract is exercised” (claim 18), and “The system of claim 25 wherein the physical registry comprises a plurality of physical portable electronic devices including the storage mediums, and the physical portable electronic devices include quantities of the digital currency and are delivered to buyers when the contract is exercised” (claim 28). For “plurality of physical portable electronic devices”, see, e.g., Yau, Abstract, paras. [0002]-[0003], [0005]-[0009], [0011]-[0013], [0016], [0019], [0022], [0023], [0026], [0027], and generally [0028]-[0088] (discussing a “mobile device [physical portable electronic device]”); [0005] (“In addition to application access, some mobile users wish to ensure a high level of security for data (including entire files and data contained within a file or a data structure) on their device [physical portable electronic device or mobile device], against a number of external threat scenarios. For example, a user may use an app on a tablet or other portable device [physical portable electronic device] that synchronizes files with their desktop PC via an online storage service (e.g. DROPBOX, BOX.COM).”); [0117] (“NFC-enabled mobile device [physical portable electronic device]”); [0487] (“The special-purpose computing devices may be desktop computer systems, portable computer systems, handheld devices [physical portable electronic device], networking devices or any other device that incorporates hard-wired and/or program logic to implement the techniques.”); for “physical delivery”, see Laurie, paras. [0056], [0082], [0240] (discussing delivery of TRs); [0233] (transfer of physical TRs).
As to claim 19, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claim 15 (as shown above), which claim 19 depends from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claim 19 reciting: “The method of claim 15, wherein the clearing entity has the sole ability for account management, recordation and monitoring of the registry.” See, e.g., Yau, paras. [0485] (“Companies like Empowered Law [clearing entity] use the public distributed ledger of transactions that makes up the block chain to provide multi-signature account services for asset protection, estate planning, dispute resolution, leasing and corporate governance [the clearing entity has the sole ability for account management, recordation and monitoring of the registry].”); [0471] (“Banks and exchanges see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties. New post-financial crisis rules have forced more over-the-counter derivatives to be processed through centralised clearing houses [clearing entity]. That has increased demand for collateral to be sent around the financial system rapidly in order to be used as insurance for cleared derivatives trades [the clearing entity has the sole ability for account management, recordation and monitoring of the registry].”); [0472] (“The new NASDAQ private share trading market is a system which runs across the public internet and so is vulnerable to hackers who may seek to impersonate a real user. Although the blockchain itself is secure, a user name and password is still needed to access the NASDAQ system. The system disclosed herein uses a decentralised security architecture which fits very well with the decentralized architecture of the blockchain, needing no central security server. It could provide a very convenient and secure two factor authentication system to ensure that users who log in and use the NASDAQ system are indeed who they say they are [[the clearing entity has the sole ability for account management, recordation and monitoring of the registry]”).  
As to claims 20 & 31, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims & 25 19 (as shown above), which claims 20 & 31 depends from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims 20 & 31 reciting: “The method of claim 19, wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 20), and “The system of claim 25 wherein the buyer and seller market participants include natural hedgers, retail establishments, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency, or speculators who participate to assume price risks” (claim 31), See, e.g., Yau, paras. [0481] (“An API could also be offered to online retailers like Amazon or eBay [retail establishments] to help prevent stolen goods being resold through their platform.”); [0398] (“transmit the cryptocurrency payment transaction to a cryptocurrency network or cryptocurrency bank or exchange [financial institution, service providers who accept digital currencies as form of payment, suppliers of digital currency]; and erase the cryptocurrency wallet. The intermediary may be a merchant or bank [retail establishment and financial institution], or communications may be directly via a home PC.”); [0411] (“The mobile phone app 1108 is connected to a cryptocurrency network 1150, such as the BITCOIN network ("blockchain"), via the home user PC 1140, or via a cryptocurrency exchange 1120 or BITCOIN "bank" (e.g. COINBASE) [financial institution, service providers who accept digital currencies as form of payment, suppliers of digital currency].”); [0469] (“Nasdaq has said it would use blockchain technology from US start-up Chain to underpin its new private share-trading market…Former New York Stock Exchange chief Duncan Niederauer and JPMorgan banker Blythe Masters [speculators who participate to assume price risks and natural hedgers] have also lent their support to start-ups exploring its use.”); [0471] (“Banks and exchanges [natural hedgers, financial institutions, service providers who accept digital currencies as form of payment, suppliers of digital currency] see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties [retail establishments, natural hedgers, speculators who participate to assume price risks, service providers who accept digital currencies as form of payment, suppliers of digital currency].”).
As to claim 21, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claim 15 (as shown above), which claim 21 depends from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claim 21 reciting: “The method of claim 15, wherein the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution.” See, e.g., Yau, paras. [0484] (“Smart contracts are programs that encode certain conditions and outcomes. When a transaction between 2 parties occurs, the program can verify if the product/service has been sent by the supplier [e.g., clearing entity]. Only after verification is the sum transmitted to the suppliers account [the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution].”); [0485] (“Companies like Empowered Law [clearing entity] use the public distributed ledger of transactions that makes up the block chain to provide multi-signature account services for asset protection, estate planning, dispute resolution, leasing and corporate governance [the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution].”); [0471] (“Banks and exchanges see a ledger updated in minutes as saving millions in collateral and settlement costs to third parties. New post-financial crisis rules have forced more over-the-counter derivatives to be processed through centralised clearing houses [clearing entity]. That has increased demand for collateral to be sent around the financial system rapidly in order to be used as insurance for cleared derivatives trades [the clearing entity authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution].”); [0472] (“The new NASDAQ private share trading market is a system which runs across the public internet and so is vulnerable to hackers who may seek to impersonate a real user. Although the blockchain itself is secure, a user name and password is still needed to access the NASDAQ system. The system disclosed herein uses a decentralised security architecture which fits very well with the decentralized architecture of the blockchain, needing no central security server. It could provide a very convenient and secure two factor authentication system to ensure that users who log in and use the NASDAQ system are indeed who they say they are [the clearing entity, e.g. user of the NASDAQ system, authenticates that the amount of digital currency is properly documented and is legitimate and the secure, physical repository is maintained by the clearing entity or a financial institution]”); see also Meeker above for “authenticating the storing of the storage device or electronic registry in the repository to assure that the digital currency is legitimate” of claim 25 and “authenticates” in claim 21 which the clearing entity/house above can perform.  
As to claims 22 & 29, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims 15 & 28 (as shown above), which claims 22 & 29 depend from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims 22 & 29 reciting: “The method of claim 18, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the physical repository includes a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 22), and “The system of claim 28, wherein the physical portable electronic devices include a Universal Serial Bus (USB), flash drive, portable drive or external hard drive, and the physical repository includes a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features” (claim 29). See, e.g., Yau, paras. [0079], [0487] (“portable hardware device” and “portable computer systems” as a portable drive”); [0391] (“An offline computer or device can be used as a BITCOIN wallet…Additionally, there are risks of infection by malware, arising via communication through USB ports [USB (device)] or network ports, if the device is not properly secure.”); [0490] (“A storage device 1210, such as a magnetic disk, optical disk, or solid-state drive is provided and coupled to bus 1202 for storing information and instructions [flash drive, portable drive or external hard drive].”); [0493] (“The term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Such storage media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical disks, magnetic disks, or solid-state drives, such as storage device 1210 [flash drive, portable drive or external hard drive]…Common forms of storage media include, for example, a floppy disk, a flexible disk, hard disk, solid-state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM, NVRAM, any other memory chip or cartridge [flash drive, portable drive or external hard drive].”); Meeker, FIGS. 1-3 (“cash management safe 1” or the repository is a safe, storage chamber, storage locker, file, drawer, or other repository that includes appropriate security features); [0044], [0054] (“Manual deposit drawer 25” or “manual drop drawer 25”).
As to claims 23 & 30, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claims 15 & 28 (as shown above), which claims 23 & 30 depends from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claims 23 & 30 reciting: “The method of claim 18, wherein the physical portable electronic devices include sufficient built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 23), and “The system of claim 28, wherein the physical portable electronic devices include sufficient built in security protocols to combat theft, hacking and general loss of data, with the security protocols including one or more of biometric identification, passwords, security tokens, or behavioral patterns” (claim 30). See, e.g., Yau, paras. [0395] (“Firstly, it offers a convenient and familiar user experience, similar to the chip and PIN system [passwords] that is in widespread use with traditional, centralized card payment systems, or to biometric authentication methods [biometric identification] found on recent mobile devices”); [0398] (“In various embodiments, confirming that the user credential matches an authentication identifier registered with the portable security token [security token] comprises using any of PIN, biometric or fingerprint on the mobile device, or authentication via button press confirmation, PIN or fingerprint on the portable security token. The wallet can have integrity protection as well as encryption [biometric identification, passwords, security tokens, or behavioral patterns].”); [0399] (“In an embodiment, the authentication identifier is one of a personal identification number (PIN), a biometric identifier such as a fingerprint. In an embodiment, receiving the encrypted wallet is in response to sending, to the portable security token, an encryption request that embeds the cryptocurrency wallet. In an embodiment, receiving the encrypted wallet is in response to sending, to the portable security token, an encryption request to create the cryptocurrency wallet as a new wallet [same].”); [0452] (“The user authorises the transaction. The user is asked to enter a PIN value. Biometric authorisation also could be used rather than a PIN, and thus all references to using a PIN herein are intended to permit use of biometric authorisation as an alternative [same]”).
As to claim 24, Yau in view of Laurie and further in view of Longobardi teaches, suggests and discloses all the limitations of claim 15 (as shown above), which claim 24 depends from. Yau in view of Laurie and further in view of Longobardi additionally teaches, suggests and discloses all the limitations of claim 24 reciting: “The method of claim 15, wherein the physical or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device.” See, e.g., Yau, paras. [0448], [0451] (“Merchant instructs the POS computer 1130 to charge the user a particular amount denominated in cryptocurrency for a particular product or service”) (thus, making possible wherein the physical portable electronic device or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device); Meeker, para. [0010] (“With retail businesses having several geographic locations, there is a need to widen this network so as to incorporate all the safes in the different places, and also keep accurate accounting records. This substantially increases the amount of currency and the number of locations that have to be monitored.”); [0044] (“The user, having logged onto cash management safe 1 and progressed to the appropriate display on touch screen 22, enters the amounts of currency in the manual drop packet into the system via touch screen 22. CPU 66 records the amount, and in some embodiments, generates a receipt on printer 80 at cash management safe 1.”) (thus, making possible wherein the physical portable electronic device or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device); Arcieri, Col. 1:43-45 (“The amount entered through the keypad (or directly acquired from a cash register) is also stored in a buffer and later sent to the electronic cards issuing company for the debiting procedure”); Col. 2:15-23 (“Then the database is interrogated to access fields containing the maximum amount reserved to the holder of the card and the amounts already spent. If everything is in order (card not stolen, expenditure amount not exceeding daily withdrawing limit, sum of amounts already spent and of new amount within the monthly withdrawing limit) then the expense amount operated at that time is added to the monthly and daily expenses fields.”); Col. 16:46-54 (“In a subsequent step D25, also shown in FIG. 10B, a comparison between the requested amount (stored in step D15) and the paid amount occurs. The comparison occurs by means of the component 27 for monitoring and interpretation of the application protocols (FIG. 9) and can concern the comparison between the requested data and those of the product that is about to be received. Thus, an automatic congruency control between the paid amount and the purchased item is ensured [thus, by being able to compare amounts, wherein the physical portable electronic device or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device is made possible].”); Col. 16:55-58 (“In the event of a positive comparison [wherein the physical portable electronic device or electronic registry holds a different quantity of digital currency that is a greater amount than the amount traded and the clearing entity adjusts the different quantity to the amount traded and transfers the greater amount to a second physical portable electronic device], in a subsequent step D26 the communication to the trader 35 (FIG. 9) of the executed payment and therefore the authorization to the trader to consign the goods occurs [the clearing entity adjusts the quantity to the amount traded and transfers the greater amount to a second physical portable electronic device]”). 
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 8-11 of the Amendment, under the heading of “Rejections - 35 U.S.C. 101”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 15 (a “method for facilitating trading of contracts for digital currency in an organized market environment, wherein a comput[ing entity] is coupled to a physical or electronic registry stored in a secure physical repository and is coupled to a plurality of…buyer and seller market participants through a cloud communication to perform the trading of the contracts among the…buyer and seller market participants, and wherein the comput[ing entity] includes at least one process[ing entity] to perform the trading of contracts through parallel communication channels of a communication [entity] which enables the comput[ing entity] to receive volumes of data at essentially the same time from the plurality of…buyer and seller market participants through the cloud communication”) is directed to a process. The limitations of “establishing, via the comput[ing entity], participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registry, wherein the physical repository requires security features for access and is not publicly accessible, wherein the physical or electronic registry includes a plurality of storage mediums dedicated to electronic accounts, wherein the storage mediums store and update an amount of digital currency of the electronic accounts, and wherein the physical or electronic registry is accessible only by the comput[ing entity] when stored in the physical repository; conducting, via the comput[ing entity], trades of contracts for the digital currency between the…buyer and seller market participants through the parallel communication channels at essentially the same time; and crediting and debiting, via the comput[ing entity], a quantity of the digital currency from the participant accounts and…recording such transactions in the physical or electronic registry” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as establishing participants accounts in a registry which is maintained by a clearing entity, conducting trades of contracts for the digital currency between buyer and seller market participants through parallel communication channels, and crediting and debiting a quantity of the digital currency from the participants accounts, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer system including at least one processor, interacting with a physical or electronic registry including a plurality of storage mediums dedicated to electronic accounts, the physical or electronic registry stored in a secure physical repository, a plurality of computing systems of buyer and seller market participants, a cloud communication, parallel communication channels of a communication hardware, and a registry (as well as contracts for digital currency, an organized market environment, volumes of data, participant accounts, a clearing entity (if software or a company/organization), digital currency, security features, an amount of digital currency, trades of contracts for the digital currency, and a quantity of the digital currency from the participant accounts, all merely comprising abstract information, abstract static and/or programmable data, abstract software code, and/or executable instructions), nothing in the claim precludes the steps recited in claim 15 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 15 recites an abstract idea, as does independent claim 25 due to similar reasoning and rationale, contrary to Applicants’ arguments on pages 8-10 of the Amendment that the claims are not directed to an abstract idea. Moreover, and again, the “physical repository” and “communication hardware that provides parallel communication channels” (and also “server”, etc.) limitations are mere generic computing components that are ignored in the 2019 PEG analysis (arguments on pages 9-10 of the Amendment) and using “parallel communication channels” (another generic computing component) to perform communications with other systems at “essentially the same time” is undoubtedly an example of an activity or task that can be performed by human beings.
Moreover, contrary to Applicants’ assertion that “commercial generic computers sold in the market do not have any component for parallel communications through a cloud” and if Examiner disagrees with this reasoning “the Examiner is respectfully requested to provide factual evidence that supports the Examiner’s reasoning”, plenty of off-the-shelf computers have such capabilities, especially for parallel communications through a cloud via easily downloaded or purchased software such as Dropbox. The Examiner has also provided plenty of factual evidence through citation of relevant and on-point prior art. For instance, the Yau reference even provides examples of such cloud communication services such as Dropbox, Box.com, etc. See, e.g., Yau, paras. [0005], [0179]. As a result, Applicants arguments here are unpersuasive.
The Examiner also respectfully disagrees with Applicants’ arguments on pages 10-11 of the Amendment that the claims provide “technical improvements by implementing particular technical elements, such as parallel communication channels, to enable communications with multiple trading entities at the same time and the physical repository, which is not publicly accessible, to securely manage electronic accounts.” (Amendment, Page 11). Applicants’ argument is clearly inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the computer system including the at least one processor (claim 15), the physical or electronic registry including the plurality of storage mediums dedicated to electronic accounts (claims 15 & 25), the secure, physical repository (claim 15), the plurality of computing systems of buyer and seller market participants (claims 15 & 25), the registry (claim 15), the cloud communication (claims 15 & 25) the parallel communication channels of or provided by the communication hardware (claims 15 & 25), the computer-based system (claim 25), the physical repository (claim 25), the server (claim 25) and the secure registry (claim 25) (as well as the “exchange platform” of claims 16 & 26, the “digital currency registry account” of claims 17 & 27, the “plurality of physical portable electronic devices” of claims 18 & 28, and the litany of devices recited in claims 22 & 29 (“Universal Serial Bus (USB), flash drive, portable drive or external hard drive…a safe, storage chamber, storage locker, file, or drawer that includes appropriate security features”) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in claim 15) perform the steps of: establishing participant accounts in a registry which is maintained by a clearing entity, wherein digital currency in a seller's account is supported by the physical or electronic registry (e.g., a human being teller establishing or opening said participant accounts that also records or accesses a record of records), wherein the physical repository requires security features for access and is not publicly accessible, wherein the physical or electronic registry includes a plurality of storage medium entities dedicated to electronic accounts which store and update an amount of digital currency of the electronic accounts (e.g., employees tasked with these storing/updating tasks) and wherein the physical or electronic registry is accessible only by the computer system when stored in the physical repository; conducting trades of contracts for the digital currency between the buyer and seller market participants through the parallel communication channels at essentially the same time (e.g., a human being agent or trader conducting said trades of contracts essentially at the same time if there are multiple employees working in parallel); and crediting and debiting a quantity of the digital currency from the participant accounts and (e.g., a human being agent, banker, or trader crediting and debiting the said quantity of digital currency) recording such transactions in the physical or electronic registry entity (e.g., a human being recording such transactions in a physical registry, ledger, notebook or something similar, wherein the entity can also be just a physical registry or book); wherein the method manages exposure to price volatility in the market for digital currencies by providing low-cost, financially guaranteed transactions due to the availability of the digital currency with the electronic registry therein. See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor or computer system). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
Additionally, contrary to Applicants’ arguments made on page 11 of the Amendment that the present claim limitations provide “technical improvements by implementing particular technical elements”, Examiner respectfully disagrees. As demonstrated and discussed immediately above, the additional elements (e.g., generic computing components such as physical repositories, servers, and communication hardware with parallel communication channels) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of trading, storing or securing digital currency, as disclosed by the above-cited prior art. Moreover, the present claims are directed to a business solution (using “parallel communication channels to communicate regarding transaction and account data with multiple qualified entities such as a plurality of buyers and sellers at the same time to perform the process of ‘conducting trades of options contracts for the digital currency between the computing systems of buyer and seller market participants’) to a business problem (the inefficiencies and obstacles in “conducting trades of options contracts for the digital currency between the computing systems of buyer and seller market participants”) in a business field (“conducting trades of options contracts for the digital currency between the computing systems of buyer and seller market participants”), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 15-31 under 35 U.S.C. 101 is hereby maintained by the Examiner.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 11-13 of the Amendment, under the header of “Rejections - 35 U.S.C. 103”, Examiner acknowledges the arguments and claim amendments from Applicants (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection that cite the new prior art reference of Longobardi et al., U.S. Pat. Pub. 2013/0061298 A1 (“Longobardi”), which, when combined with the rest of the above-cited prior art, teaches, suggests and discloses all the limitations of all the pending claims. Thus, the 35 U.S.C. 103 rejection of claims 15-31 is hereby maintained.
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Narainsamy, U.S. Pat. Pub. 2007/0143230 A1 – for disclosing “parallel communication channels”. See, e.g., Abstract & paras. [0007]-[0009]
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
 
February 11, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 12, 2021